      Case 3:20-cv-00018-DHB-BKE Document 60 Filed 11/13/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                           DUBLIN DIVISION


REBIE DIXON and STEVE DIXON,                       *
                                                   *


                                                   *
        Plaintiffs,
                                                   ■k


        V.                                         *              CV    320-018
                                                   *


                                                   *
ETHICON,         INC.,   and
                                                   *
JOHNSON      &    JOHNSON,
                                                   *


        Defendants.                                *




                                              ORDER




        On February 21,              2020,   the captioned matter was                   transferred to

this Court through remand from the Multidistrict Litigation in the

Southern District of West Virginia,                     specifically MDL 2327                 ("Ethicon

MDL") .      Recently,          defense      counsel    in    the   case        filed    a   "Notice   of

Settlement         in    Principle        and Request        to   Stay."         Counsel     represents

that this case is part of a larger global settlement involving several

hundred plaintiffs and that final resolution may take several months.

Upon consideration,                 the Court will CLOSE this                  case for purposes of

statistical reporting.                    Either party may move at any time to obtain

a final order of dismissal upon settlement or to restore the case to

the   active       docket      of   the   Court.


        ORDER ENTERED at Augusta,                   Georgia,      this    /I       day of November,

2020.




                                                        UNITED         STATES     DISTRICT     JUD
